UNITED STATES OF AMERICA

Rosa Isela SOLORZANO-Gaxiola,

YOB:

Case 2:19-mj-01582-JFM Document1 Filed 07/29/19 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Date of Arrest: July 27, 2019

Magistrate’s Case No. (¢-|582M J
Plaintiff,

Vs. 21 U.S.C. § 841 (a) (1)
and(b) (1) (A) (viii), Possession of
a Controlled Substance with Intent

Defendant. to Distribute (Methamphetamine)

Count One

ee es 8

1996

Mexican National/ BCC Holder

 

I, the undersigned complainant, being duly sworn, state that
the following is true and correct to the best of my knowledge
and belief:
COUNT ONE

On or about July 27, 2019, near mile marker 17 on Interstate
8, Yuma, Yuma County, Arizona, within the District of Arizona,
the defendant, Rosa Isela SOLORZANO-Gaxiola, did intentionally
and knowingly possess with intent to distribute a mixture or
substance containing a detectable amount of methamphetamine,
its salts, isomers, or salts of its isomers, a Schedule II
Controlled Substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b) (1) (A) (viii).

And the Complainant states that this complaint is based on the
attached Statement of Facts incorporated herein by reference.

Reviewed by: AUSA Luis Uh1

“Se Wash Le 35
OV ni fredo Barajas

Task Force Agent
Drug Enforcement Administration

 

 

Sworn to before me and subscribed in my presence, July 2@,

2019, at Yuma, Arizona. SOE a
ee a.
; eee ee

Pe Oe James F. Metcalf
yf United States Magistrate Judge

TAUREN EN A oR tinct

oe eRe

 

 

2 Le ER ST HEE a ere ee RO arc ES

 
Case 2:19-mj-01582-JFM Document1 Filed 07/29/19 Page 2 of 5

UNITED STATES OF AMERICA
Vs.
Rosa Isela SOLORZANO-Gaxiola

STATEMENT OF FACTS

I, Task Force Agent Alfredo Barajas, being duly sworn,

declare the following:

On July 27, 2019, at approximately 0945 hours, Rosa Isela
SOLORZANO-Gaxiola (SOLORZANO) and Luis Antonio ESPINOZA
presented themselves at the fixed United States Border
Patrol immigration checkpoint, located at mile marker 17 in
the east-bound lanes of Interstate 8 between Yuma and
Wellton, in Yuma County, Arizona, within the District of
Arizona. SOLORZANO, the driver, and ESPINOZA, the
passenger, presented themselves in a blue Toyota Corolla,
bearing Sonoran Mexican license plate 989-S2ZB-7. A
narcotics detection dog positively alerted to the odor of
-narcotics emanating from the blue Toyota Corolla. The
Canine Border Patrol Agent (BPA) referred SOl1LORZANO,
ESPINOZA and the blue Toyota Corolla to the checkpoint’s
secondary inspection area for further inspection and

examination.

In the secondary vehicle lot, Border Patrol Agents searched
the blue Toyota Corolla and discovered a total of 14
packages located in the vehicles driver and passengers
rocker panels. The contents of one package was probed and
a white crystal like substance was extracted and .tested
positive for the properties of methamphetamine. The total

weight of all packages was 35 pounds (16 kilograms).

During a post-Miranda interview with Special Agents from

ae

 

hr const

runes,

 

Sa ec AR ere ES ee

mreersasiy Rater

 
Case 2:19-mj-01582-JFM Document1 Filed 07/29/19 Page 3 of 5

the Drug Enforcement Administration (DEA), SOLORZANO stated
that she was forced to smuggle drugs into the United
States. She also stated that the destination for delivery

of the vehicle was Gila Bend, Arizona.

During a post-Miranda interview with Special Agents from
the DEA, ESPINOZA stated that he accompanied SOLORZANO on
this trip to Gila Bend, Arizona due to their romantic
relationship, but claims to have no knowledge of the

narcotics found in the blue Toyota Corolla.

Based on the foregoing, there is probable cause to believe
that Rosa Isela SOLORZANO-Gaxiola committed the offenses as

alleged in the Complaint.

rn
{ov ni fredo Barajas
Task Force Agent
Drug Enforcement Administration

Sworn to before me and subscribed in my presence, July @,

2019, at Yuma, Arizona.

  

od

wo = >
The Honorable James F. Metcalf

Mited States Magistrate Judge

 

 

 

 
Case 2:19-mj-01582-JFM Document1 Filed 07/29/19 Page 4 of 5
eT RVAS=Stttea

Probable Cause Statement

On July 27, 2019, at approximately 0945 hours, Rosa Isela
SOLORZANO-Gaxiola and Luis Antonio ESPINOZA presented
themselves at the fixed United States Border Patrol
immigration checkpoint, located at mile marker 17 in the
east-bound lanes of Interstate 8 between Yuma and Wellton,
in Yuma County, Arizona, within the District of Arizona.
SOLORZANO, the driver, and ESPINOZA, the passenger,
presented themselves in a blue Toyota Corolla, bearing
Sonoran Mexican license plate 989-SZB-7. A narcotics
detection dog positively alerted to the odor of narcotics
emanating from the blue Toyota Corolla. The Canine Border
Patrol Agent (BPA) referred SO1LORZANO, ESPINOZA and the
blue Toyota Corolla to the checkpoint’s secondary
inspection area for further inspection and examination.

In the secondary vehicle lot, Border Patrol Agents searched
the blue Toyota Corolla and discovered a total of 14
packages located in the vehicles driver and passengers
rocker panels. The contents of one package was probed and
a white crystal like substance was extracted and tested
positive for the properties of methamphetamine. The total
weight of all packages was 35 pounds (16 kilograms) .

During a post-Miranda interview with Special Agents from
the Drug Enforcement Administration (DEA), SOLORZANO stated
that she was forced to smuggle drugs into the United
States. She also stated that the destination for delivery
of the vehicle was Gila Bend, Arizona.

During a post-Miranda interview with Special Agents from
the DEA, ESPINOZA stated that he accompanied SOLORZANO on
this trip to Gila Bend, Arizona due to their romantic
relationship, but claims to have no knowledge of the
narcotics found in the blue Toyota Corolla.

Based on the foregoing, there is probable cause to believe
that Rosa Isela SOLORZANO-Gaxiola committed the offenses as
alleged in the Complaint.

Executed on: Date 07/27/2019 at 1500 hours
Case 2:19-mj-01582-JFM Document1 Filed 07/29/19 Page 5 of 5

po be
Signed: Pia.

Task Force Agenf, Alfredo Barajas

US REME=OTHOA

Finding of Probable Cause

On the basis of the facts presented in the foregoing
Probable Cause Statement, consisting of two pages, I find
Probable Cause to believe that the defendant named therein
committed the offense on the date 07/27/2019, in violation
of Title 21, United States Code, Sections 841 (a)(1) and
(6) (1:) (A) (wiil).

Finding Made on: pate 7|22)14 Time (bW4YSncc,

  
 
 

Signed:

   

mes F. Metcalf-~

ited States Magistrate Judge
